

OWENS & MINOR, INC.


2020 PERFORMANCE SHARE AWARD AGREEMENT
THIS 2020 PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of _________,
2020 between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
_______________ (“Participant”) is made pursuant to and subject to the
provisions of the Company's 2018 Stock Incentive Plan (as amended, the “Plan”).
All capitalized terms used in this Agreement that are not otherwise defined
shall have the same meanings given to them in the Plan.
1.Grant of Performance Share Award. In accordance with the Plan, on ________,
2020 (the “Date of Grant”), the Company granted to the Participant, subject to
the terms and conditions of the Plan and the terms and conditions set forth in
this Agreement, _______ shares of performance-based stock as more particularly
described herein and subject to the requirements of Section 2 (the “Performance
Shares”). The Participant will earn the Performance Shares to the extent that
the requirements of Section 2 are satisfied. The Company will issue shares of
Common Stock in accordance with Section 3 of this Agreement in settlement of the
Performance Shares, if any, that the Participant earns in accordance with
Section 2, which shares of Common Stock (the “Restricted Stock”) then will be
further subject to the vesting and forfeiture provisions described in Section 4
(except as otherwise specifically provided in Section 3(b)). Upon satisfaction
of the vesting provisions of Section 4, all restrictions applicable to the
shares of Restricted Stock shall lapse.
2.    Earning Performance Shares. Subject to the other provisions of this
Agreement, this Section 2 determines the number of Performance Shares that the
Participant may earn under this Agreement.
(a)    (i)    Step No. 1. Determine the Adjusted EPS achieved for the
Performance Period.
(i)    Step No. 2. Determine the Adjusted EPS Payout Percentage achieved for the
Performance Period from the chart below that correlates to the Adjusted EPS
achieved for the Performance Period. For purposes of determining the level of
achievement and/or the Adjusted EPS Payout Performance, if Adjusted EPS is
achieved at a level between Threshold and Target or Target and Maximum, the
level of performance will be determined based on a straight-line interpolation
of the achievement levels and/or Adjusted EPS Payout Percentages between
Threshold and Target and Target and Maximum, as applicable (rounded down to the
nearest hundredth of a percent). If Adjusted EPS is achieved at Threshold or
below, the Adjusted EPS Payout Percentage shall be zero percent (0%). If
Adjusted EPS is achieved at Maximum or a level above Maximum, the Adjusted EPS
Payout Percentage shall be two hundred percent (200%).
Adjusted EPS Payout Summary






Threshold
Target
Maximum
Adjusted EPS Goal


_____
____
____
Adjusted EPS Payout Percentage
0%
100%
200%



1



--------------------------------------------------------------------------------






(ii)    Step 3. Subject to the other provisions of this Agreement, the number of
Performance Shares earned by the Participant shall be the Target Shares
multiplied by the Adjusted EPS Payout Percentage determined in Step 2 above.
“Adjusted EPS” shall mean that term (also referred to as Adjusted Earnings Per
Share) as presented in the Company’s Consolidated Statement of Income (Loss)
(unaudited) attached to the press release furnished under Item 2.02 of the
Company's Current Report on Form 8-K furnished to Securities Exchange Commission
in connection with reporting the Company's adjusted earnings for the Performance
Period, adjusted further, as approved by the Committee, to eliminate or exclude
the effects of unusual or non-recurring items, including but not limited to, the
effect of accounting changes;  tangible and intangible asset impairment charges;
fees, expenses and charges associated with debt and/or equity financing
transactions, merger and acquisition activity (including the purchase or sale of
a business unit or its assets and any post transaction-related claims,
litigation or settlement charges); exit and realignment activities; gains/losses
from asset sales not made in the ordinary course of business; regulatory or law
changes; retirement plan gains/losses; gains/losses or charges associated with
material litigation, regulatory, tax or insurance settlements; pandemics,
natural disaster or similar events; and fluctuations in commodity prices or
currency exchange rates. 
“Performance Period” means fiscal year 2021.
“Target Shares” means the number of Performance Shares set forth in Section 1 of
this Agreement, as may be adjusted from time to time in accordance with Section
10.
(b)    Effect of Termination Prior to Determination of Restricted Stock. Except
as provided in subparagraphs (c), (d) and (e), no Performance Shares will be
earned if the Participant’s employment with, and service to, the Company and its
Affiliates terminates or is terminated for any reason before the later to occur
of (i) January 1, 2022, (ii) the date the Restricted Stock are certified by the
Committee as provided in Section 3(b), or (iii) if the Committee has not
certified the number of earned Performance Shares as required by Section 3(b),
then March 15, 2022 (such later date to occur being referred to as the
“Measurement Date”).
(c)    Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before the Measurement Date, on account of the Participant’s death or permanent
and total disability (as defined in Section 22(e)(3) of the Code). In the event
of the Participant’s death prior to the Measurement Date, the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a). In the event the Participant’s employment
terminates before the Measurement Date due to permanent and total disability,
the number of Performance Shares earned by the Participant shall equal the
number determined in accordance with subparagraph (a) multiplied by a fraction.
The numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2020 and ending
December 31, 2022 (including any period that the Participant was absent from
work for illness, injury or short term disability, with Company or Affiliate
approval, prior to termination of employment) and the denominator shall be 36.
(d)    Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before the
Measurement Date on account of the Participant’s retirement (defined below). In
the event of the Participant’s retirement before the Measurement Date, the
number of Performance Shares earned by the Participant shall equal the


2



--------------------------------------------------------------------------------




number determined in accordance with subparagraph (a) multiplied by a fraction.
The numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2020 and ending
December 31, 2022 and the denominator shall be 36. For purposes of this
Agreement, retirement means severance from the employment of the Company (i) at
or after the attainment of age 55 and after completing that number of years of
service with the Company that, when added to Participant’s age at the time of
severance from employment, equals at least 65 or (ii) at or after the attainment
of age 65.
(e)    Change in Control. The Participant will earn the number of Performance
Shares equal to Target Shares if there is a Change in Control before the
Committee has certified the number of earned Performance Shares as required by
Section 3(b).
3.    Settlement of Performance Shares. The Performance Shares will be settled
in accordance with this Section 3.
(a)    Administration of Award. The Committee shall administer this Agreement in
accordance with the terms of the Plan. This Agreement is intended to comply both
by its terms and in its operation with the applicable provisions of the Code in
order to make it as tax-efficient for the Company as possible.
(b)    Committee Certification. As soon as practicable after December 31, 2021
(but no later than March 15, 2022), the Committee will determine the Adjusted
EPS Payout Percentage and resulting number of Performance Shares that are earned
under the provisions of Section 2. The Committee’s determination shall be set
forth in writing, as part of the minutes of a meeting of the Committee, by
unanimous consent or otherwise. Notwithstanding the preceding sentences, a
written determination of the Committee shall not be required in the case of
Performance Shares that are earned pursuant to the provisions of Section 2(e).
(c)    Issuance of Restricted Stock. As soon as practicable after the
Committee’s certification under subparagraph (b) (but no later than March 15,
2022), the Committee shall issue shares of Restricted Stock under the Plan in
settlement of the Performance Shares earned by the Participant. The number of
shares of Restricted Stock issued shall equal the number of Performance Shares
earned by the Participant. Notwithstanding the preceding sentences, (i) if the
Performance Shares are earned pursuant to the provisions of Section 2(c) or
2(d), such Performance Shares shall be settled in shares of Common Stock that
are not subject to the restrictions set forth in Section 4 and (ii) if the
Performance Shares are earned pursuant to the provisions of Section 2(e), the
number of shares of such Performance Shares to be issued under Section 2(e)
shall be settled in shares of Common Stock that are not subject to the
restrictions set forth in Section 4 and shall be issued to the Participant on
the Control Change Date.
(d)    Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the Restricted Period (defined below). The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under Section 4(c) or that are recovered under
Section 5. Each certificate representing shares of Restricted Stock may bear a


3



--------------------------------------------------------------------------------




legend referring to the risk of forfeiture of the shares and stating that such
shares are nontransferable until all restrictions have been satisfied and the
legend has been removed.
4.    Terms of Restricted Stock. The shares of Restricted Stock issued in
settlement of the Performance Shares are subject to the following terms and
conditions:
(a)    Restricted Period. Until March 15, 2023 (the “Restricted Period”) or the
lapse of restrictions as provided in subparagraph (c) hereof, the Restricted
Stock shall be subject to the following restrictions:
(i)    Participant shall not be entitled to receive the Common Stock evidencing
the Restricted Stock;
(ii)    Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and
(iii)    Restricted Stock may be forfeited immediately as provided in
subparagraph (c) hereof.
(b)    Distribution of Restricted Stock. If Participant remains in the
continuous employment of the Company or an Affiliate during the entire
Restricted Period and otherwise does not forfeit such shares pursuant to
subparagraph (c) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration of the Restricted Period and a certificate or
certificates representing the shares of Common Stock that were granted to
Participant in the form of shares of Restricted Stock shall be delivered to
Participant.
(c)    Lapse of Restrictions or Forfeiture.
(i)    Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.
(ii)    Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of total and permanent disability, restrictions on a pro rata number of
shares of Restricted Stock shall lapse. The “pro rata number” shall be the
number of shares of Restricted Stock multiplied by a fraction, the numerator of
which shall be the number of whole months that the Participant was employed by,
or providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2020 and ending December 31, 2022 (including any period
that the Participant was absent from work for illness, injury or short term
disability, with Company or Affiliate approval, prior to termination of
employment) and the denominator shall be 36. The certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.
(iii)    Retirement. Once Participant is eligible to terminate employment by
reason of retirement before the expiration of the Restricted Period, all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number


4



--------------------------------------------------------------------------------




of shares of Restricted Stock multiplied by a fraction, the numerator of which
shall be the number of whole months that the Participant was employed by, or
providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2020 and ending December 31, 2022 and the denominator shall
be 36. Notwithstanding the foregoing, if Participant’s service to the Company or
an Affiliate continues from and after becoming eligible to retire or the date of
retirement through (i) membership on the Board, (ii) a written consulting
services arrangement with the Company or an Affiliate or (iii) at the Company’s
discretion, a written restrictive covenant agreement with the Company
(“Post-Retirement Service”), shares of Restricted Stock shall not be forfeited
but shall continue to be held by the Company and become vested until the earlier
of (A) the end of the Restricted Period at which time such shares shall be
delivered to the Participant or (B) the date Participant ceases to provide
Post-Retirement Service, as described above.
(iv)    Termination of Employment by Company or Affiliate (other than as
described in (vi) below).
1.
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” after the Measurement Period
but before the expiration of the Restricted Period, all shares of Restricted
Stock shall be forfeited immediately and all rights of Participant to such
shares shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or an Affiliate, (ii)
conviction of, or entry of a plea of “nolo contendere” with respect to, a felony
which, in the reasonable opinion of the Company, is likely to cause material
harm to the Company’s or an Affiliate’s business, customer or supplier
relations, financial condition or prospects, (iii) violation of the Company’s
Code of Honor or any successor code of conduct; or (iv) failure to substantially
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes a total and permanent disability
(as defined in subparagraph 4(c)(ii) above), or by reason of approved leave of
absence) the duties of Participant’s job.

2.
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” after the
Measurement Period but before the expiration of the Restricted Period all
restrictions on a pro rata number of Restricted Stock shall lapse. The “pro rata
number”



5



--------------------------------------------------------------------------------




shall be the number of shares of Restricted Stock multiplied by a fraction, the
numerator of which shall be the number of whole months that the Participant was
employed by, or providing services to, the Company or an Affiliate during the
36-month period beginning January 1, 2020 and ending December 31, 2022 (and the
denominator shall be 36).
(v)    Termination of Employment by Participant. If Participant resigns from
employment with the Company and its Affiliates before the expiration of the
Restricted Period, without regard to the reason for such resignation (other than
death, disability or Retirement as provided in subsections (i), (ii) and (iii)
above), all of the Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.
(vi)    Change in Control.
3.
If, upon a Change in Control, (i) the shares of Restricted Stock are assumed by,
or a substitute award granted by, the surviving entity (together with its
Related Entities, the “Surviving Entity”) in the Change in Control (such assumed
or substituted award to be of the same type of award as the Restricted Stock
with a value as of the Control Change Date substantially equal to the value of
the Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the Restricted Stock shall
immediately lapse on the date of employment termination and the shares of Common
Stock evidencing the Restricted Stock upon which the restrictions have lapsed
shall be delivered to Participant.

4.
For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically



6



--------------------------------------------------------------------------------




identifies the manner in which the Surviving Entity believes that Participant
has not substantially performed his or her duties, or (ii) the willful engaging
by Participant in conduct which is demonstrably and materially injurious to the
Surviving Entity, monetarily or otherwise. For purposes of this paragraph, no
act, or failure to act, on Participant’s part shall be deemed "willful" unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interest of the Surviving Entity.
5.
For purposes of this subparagraph 4(c)(vi), “Good Reason” shall apply only if
there is a meaning given to such term in the Executive Severance Agreement or
Executive Change in Control Severance Agreement, as the case may be, between
Participant and the Company, as such agreement from time to time may be amended,
modified, extended or replaced by a successor agreement or plan.

6.
If, upon a Change in Control, the Restricted Stock are not assumed by, or a
substitute award granted by, the Surviving



7



--------------------------------------------------------------------------------




Entity in the Change in Control as provided in subparagraph 4(c)(vi)(a) above,
all restrictions applicable to the Restricted Stock shall immediately lapse on
the Control Change Date and the shares of Common Stock evidencing the Restricted
Stock upon which the restrictions have lapsed shall be delivered to Participant.
5.    Recoupment Policy. Notwithstanding any other provision in this Agreement
to the contrary, the Performance Shares, the underlying Restricted Stock and any
dividends related to either granted under this Agreement are subject to
recoupment by the Company in accordance with the Company’s Policy on Recoupment
of Executive Incentive Compensation in effect on the date of this Agreement, as
such policy is interpreted and applied by the Company’s Board of Directors.
6.    Nontransferability. The Performance Shares are nontransferable except by
will or by the laws of descent and distribution. Shares of Restricted Stock
issued in settlement of the Performance Shares cannot be transferred before the
Restricted Period lapses except by will or by the laws of descent and
distribution.
7.    Shareholder Rights; Dividends. Except as otherwise specifically provided
herein, the Participant shall not have any rights as a shareholder of the
Company with respect to the Performance Shares. Upon the issuance of shares of
Restricted Stock in settlement of the Performance Shares, the Participant shall
have all of the rights of a shareholder of the Company with respect to those
shares, including the right to vote the shares; provided, that the right to
receive dividends shall be controlled by Section 15 hereof. Stock received as a
dividend on, or in connection with a stock split of any shares of Restricted
Stock issued in settlement of the Performance Shares shall be subject to the
same vesting restrictions as the underlying shares of Restricted Stock. The
Participant’s right to receive any extraordinary dividends or distributions with
respect to shares of Restricted Stock issued in settlement of the Performance
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary event, the Committee shall take action appropriate to
preserve the value of, and to prevent the unintended enhancement of value in,
such shares of Restricted Stock.
8.    Withholding. The Participant shall pay the Company any amount of taxes as
may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the Restricted Stock, the number of
Restricted Stock with Fair Market Value equal to the minimum amount required to
be withheld. In any event, the Company shall have the right to deduct from all
amounts paid to a Participant in cash (whether under the Plan or otherwise) any
taxes required to be withheld.
9.    No Right to Continued Employment. The award and settlement of the
Performance Shares does not give Participant any right with respect to
continuance of employment by the Company or an Affiliate,


8



--------------------------------------------------------------------------------




nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate his or her employment at any time.
10.    Change in Capital Structure. The number of Performance Shares and the
performance criteria in Section 2 (or, after any settlement of the Performance
Shares, the number of shares of Restricted Stock) shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.
11.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
12.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the Date of Grant.
13.    Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and he or she agrees to be bound
by all the terms and provisions of the Plan.
14.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company.
15.    Dividends. Any dividends that would have been paid on any earned
Performance Shares prior to settlement if the earned Performance Shares had been
actual shares of Common Stock outstanding during the period from the Date of
Grant through the date of issuance of the Restricted Stock upon settlement of
the Performance Shares shall be accumulated without interest by the Company (the
“PS Dividends”). No dividends will be paid on the Performance Shares if
Restricted Stock is not earned and issued hereunder. Any cash dividends paid in
respect of Restricted Stock will be accumulated and paid (along with the PS
Dividends), without interest, if and at the time of expiration of the Restricted
Period or, if earlier, the lapse of restrictions with respect to the Restricted
Stock with respect to which the dividends were credited; provided, however, no
cash dividends will be paid with respect to any Restricted Stock that is
forfeited.
[Signatures continued on next page]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


OWENS & MINOR, INC.




By: ______________________________
President & Chief Executive Officer




By: __________________________________
Participant




9

